Case 1:19-cv-02594-RM-SKC Document 255 Filed 04/21/21 USDC Colorado Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
                            Judge Raymond P. Moore

                          Civil Action No. 19-cv-02594-RPM

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

                                      Plaintiff,

  v.

  MEDIATRIX CAPITAL INC., BLUE ISLE MARKETS INC. (St. Vincent & the Grenadines),
  BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG, MICHAEL S. STEWART, and
  BRYANT E. SEWALL,

                                      Defendants,

  and

  MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
  STEWART, MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
  WALTER C. YOUNG III, ARUAL LP, WEST BEACH LLC, SALVE REGINA TRUST, TF
  ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS FOUNDATION,
  KEYSTONE BUSINESS TRUST, WEINZEL, LLC, THE 1989 FOUNDATION, MEDIATRIX
  CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC, and BLUE ISLE MARKETS INC. (Cayman
  Islands),

                                      Relief Defendants.


     UNOPPOSED MOTION TO PERMIT THE RELEASE OF CERTAIN LIMITED
   ASSETS AND SUPPLEMENTAL DECLARATION IN SUPPORT OF THE PENDING
    MOTION FOR A PARTIAL STAY OF DISCOVERY AGAINST THE INDIVIDUAL
    DEFENDANTS MICHAEL S. STEWART AND BRYANT E. SEWALL, RENEWED
     MOTION TO PERMIT THE UNFREEZING OF CERTAIN ASSETS FOR THE
                     PAYMENT OF ATTORNEY’S FEES


                                  Drohan Lee LLP
                                  Vivian R. Drohan
                               5 Penn Plaza, 19th Floor
                                New York, NY 10019
                              Telephone: 202-710-0004
                             E-Mail: vdrohan@dlkny.com
Case 1:19-cv-02594-RM-SKC Document 255 Filed 04/21/21 USDC Colorado Page 2 of 4




  Attorneys for Defendants Mediatrix Capital Inc., Blue Isle Markets Inc. (St. Vincent & the
  Grenadines), Blue Isle Markets Ltd., Michael S. Stewart, and Bryant E. Sewall.

         Defendants, Michael Stewart (“Stewart”) and Bryant Sewall (“Sewall”) (collectively

  “Defendants”), along with Relief Defendants Victoria Stewart and Hanna Sewall (collectively

  “Relief Defendants”), by and through undersigned counsel, hereby submit this Unopposed Motion

  to Modify the Asset Freeze to allow those assets listed in Exhibit A and B to be released

  immediately, and in further support for the Third Renewed Motion to Unfreeze Assets.

         In support thereof, Defendants and Relief Defendants state as follows:

                               CERTIFICATE OF CONFERRAL

    1. Pursuant to D.C.COLO.LCiv R 7.1, counsel for Defendants and Relief Defendants has

        conferred with counsel for Plaintiff, the US Securities and Exchange Commission (the

        “SEC”) and the Receiver, Brick Kane of Robb Evans & Associates (the “Receiver”), who

        do not oppose the release from the asset freeze of the assets listed in Exhibits A and B, but

        are expected to oppose the other relief requested in the Third Renewed Motion to Unfreeze

        Assets.

                  INTRODUCTION AND PROCEDURAL BACKGROUND

    2. A Third Renewed Motion seeking release of certain assets and a limited request to stay the

        action is currently pending. [Dkt. 229].

    3. Counsel for Defendants have participated in discussions with the Plaintiff seeking to

        identify those assets which can be released unopposed and considered untainted assets.

        Based upon these discussions, an agreement has been reached to release certain assets listed

        on Exhibit A for Bryant Sewall and Exhibit B for Michael Stewart and correspondingly

        Relief Defendants Hanna Ohankova Sewall and Victoria M. Stewart. In accordance with

        the agreement reached with the Plaintiff, further Declarations are being submitted herewith


                                                   2
Case 1:19-cv-02594-RM-SKC Document 255 Filed 04/21/21 USDC Colorado Page 3 of 4




         affirming that these assets were not purchased by monies received by any of the corporate

         defendants.   Declarations have been provided by both Defendants and Relief Defendants

         annexed hereto as Exhibit “C” and “D”.

    4. It is requested that the listed assets be immediately released to the possession of the

         individual defendants and their wives.

    5.   It is respectfully submitted that the motion currently made on behalf of Stewart and Sewall

         is based on substantially changed circumstances, and further proof that certain frozen assets

         are in fact untainted. Therefore, pursuant to F.R.C.P. 65, Defendants move this Court for

         an order modifying preliminary injunctive relief to release certain frozen assets.

                                              CONCLUSION

                 It is respectfully submitted that the Court grant the request to unfreeze the assets

         listed on Exhibit A and B from the asset freeze and such other and further relief as to this

         Court may seem just and proper.

         Respectfully submitted this 8 day of April 2021.

                                                        /s/ Vivian R. Drohan
                                                        Drohan Lee LLP
                                                        5 Penn Plaza, 19th Fl
                                                        New York, New York 10001
                                                        Telephone: 212-710-0004
                                                        Fax: 212-710-0003
                                                        Email: vdrohan@dlkny.com

                                                        Jeffrey R. Thomas
                                                        Thomas Law LLC
                                                        3773 Cherry Creek North Dr, Suite 600
                                                        Denver, CO 80209
                                                        Telephone: 720-330-2805
                                                        E-Mail: jthomas@thomaslawllc.com
                                                        Attorneys for Defendants Michael S.
                                                        Stewart, and Bryant Sewall and Relief
                                                        Defendants Victoria M. Stewart, and
                                                        Hanna Ohonkova


                                                   3
Case 1:19-cv-02594-RM-SKC Document 255 Filed 04/21/21 USDC Colorado Page 4 of 4




                                       4
